Title: To James Madison from James Monroe, 12 January 1807
From: Monroe, James
To: Madison, James



Sir
London Jany 12, 1807.

We do ourselves the honor to enclose you a copy of the treaty which we lately concluded with the British commissioners.  The original was forwarded yesterday by Mr Purviance who sailed in the enterprise from this port for New York.  We send this copy to Mr Maury to be forwarded to you by the first safe opportunity from Liverpool.  We have requested him to instruct the Captain of the vessel to whom he entrusts our dispatch to be very careful of it, without however communicating to him its contents.
In perusing the press copy we retained of our letter, which accompanies the treaty, we find some inaccuracies and one omission wh. it is important to supply.  A paper which is enclosed contains a note of those errors, which we beg you to have the goodness to correct.  We have the honor to be with great consideration yr. most obt servants.
